*74The court being now sufficiently advised of and concerning the motion made by the plaintiff’s attorney, on the seventh day of November, eighteen hundred, to recover costs of John O. Irvine, Joseph Black and David Hutchison, three of the said justices are of opinion that as the justices named herein appear to have been the cause of the illegal ouster of the said Taylor from the clerkship of the county court of the county aforesaid, they should in justice be compelled to pay to the said Taylor all legal costs by him in this behalf expended.